Citation Nr: 1824311	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral knee disability, to include as secondary to service-connected Haglund's deformity, left and right calcaneus with Achilles tendinitis (claimed as bilateral heel condition).

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability, to include as secondary to service-connected Haglund's deformity, left and right calcaneus with Achilles tendinitis (claimed as bilateral heel condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1972.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the August 2011 rating decision, the RO continued the 10 percent disability ratings for bilateral heel condition, and denied entitlement to service connection for a bilateral hip disability.  In that decision, the RO also reopened the claims of service connection for bilateral plantar fasciitis, bilateral knee, and back conditions, as secondary to service-connected bilateral heel condition, and subsequently denied the claims on the merits.  

In August 2012 the Veteran disagreed with the RO's determination, with respect to the issues of entitlement to service connection for a bilateral hip condition, and service connection for bilateral knee and back conditions, as secondary to service-connected bilateral heel condition.  In July 2014, the RO issued a Statement of the Case addressing the matter.  

In his September 2014 substantive appeal, the Veteran limited his appeal to the issues of entitlement to service connection for bilateral knee and back conditions, as secondary to service-connected bilateral heel condition.  The issue of entitlement to service connection for a bilateral hip condition was neither perfected for appeal nor certified to the Board, and thus is not before the Board.

In his September 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in October 2015, the Veteran indicated that he wished to cancel his request for a hearing.  He did not request to reschedule and, consequently, the original hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the Agency of Original Jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The issues of 1) entitlement to service connection for a bilateral knee disability and 2) entitlement to a service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1978 rating decision, the RO denied service connection for a bilateral knee condition.  Although the Veteran was notified of the RO's decision and his appellate rights in an October 1978 letter, he did not appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  In an October 2005 rating decision, the RO denied reopening the previously denied claim of service connection for bilateral knee disability and denied service connection for a back disability.  Although the Veteran was notified of the RO's decision and his appellate rights in an October 2005 letter, he did not appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

3.  The evidence associated with the claims file since the October 2005 final rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and, assuming its credibility, raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral knee and back disabilities.


CONCLUSIONS OF LAW

1.  The October 1978 rating decision denying service connection for bilateral knee disability is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

2.  The October 2005 rating decision denying service connection for bilateral knee and back disabilities is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

3.  New and material evidence has been received to warrant reopening the claims of service connection for bilateral knee and back disabilities.  38 U.S.C. § 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Analysis 

New and Material Evidence  

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C. § 5108, however, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Reopening Claims for Bilateral Knee and Back

In an October 1978 rating decision, the RO denied service connection for, inter alia, a bilateral knee disability, finding no evidence of a current diagnosis.  The RO noted that a popliteal cyst, right knee was due to natural causes and compensation was not payable.  The Veteran was notified of his appellate rights in an October 1978 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  He does not contend otherwise.  Thus, the RO's October 1978 rating decision is final.

In an October 2005 rating decision, the RO denied reopening the claim of service connection for bilateral knee disability, finding new and material evidence had not been received to reopen the claim.   The RO also denied the claim of service connection for a back condition, finding no evidence of a back disability in-service or a current back disability due to or aggravated by a service-connected disability.  The Veteran was notified of his appellate rights in an October 2005 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  He does not contend otherwise. Thus, the RO's October 2005 rating decision is final and not subject to revision on the same factual basis.

In this appeal, the Veteran seeks to reopen his claims of entitlement to service connection for bilateral knee and back disabilities.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in October 2005.

The pertinent evidence that has been received since the October 2005 rating decision includes VA clinical records showing complaints of back and knee pain in 2009.  The evidence of record also includes November 2009 statements from the Veteran, in which he claims that his physical therapist opined that his back, hip, and bilateral knee conditions were related to his service-connected bilateral heel condition.  Given the basis for the prior denial of the claim, and presuming the credibility of this evidence, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claims of service connection for bilateral knee and back disabilities, and raises a reasonable possibility of substantiating the claims; therefore, the claims are reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


ORDER

The service connection claim for a bilateral knee disability is reopened.

The service connection claim for a back disability is reopened.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's bilateral knee pain, remand is required to provide findings as to the functional impairment caused by the Veteran's bilateral knee pain and to determine whether it resulted from service.  Remand is also required to determine whether his service-connected heel deformity aggravated his bilateral knee disorder.

Regarding functional impairment caused by knee pain, the Veteran reported in his July 1972 Report of Medical History at separation from service that he had "knee trouble-injury left knee-ski injury.  July 1972."  At a March 1978 VA examination, the Veteran reported that he had twisted his right knee in 1971, and since then he has been noticing pain in his right knee almost all the time.  The March 1978 VA examiner diagnosed "right knee pain, nature to be determined," and found that x-rays of both knees were "Normal.  No bone and joint injury or disease.  No arthritis or deformity."  At a September 1978 orthopedic VA examination, the Veteran reported some mild patellar pain in both knees.  The September 1978 VA examiner found a large popliteal cyst in the right knee with some patella-femoral crepitance and patella grating against the femur, and in the left knee some patella-femoral crepitance.  In his November 2009 claim, the Veteran asserted that his physical therapist, Mr. Blondheim, had opined that his bilateral knee disorder is related to his service-connected heel disability.  In a November 2009 VA treatment record, the Veteran complained of pain in bilateral knees, greater in the right knee.  At an August 2010 VA feet examination, the VA examiner found that "there is totally inadequate documentation to support a diagnosis of...bilateral knee conditions...which are secondary to his bilateral heel problem....This opinion is based upon the fact that there is no support in the medical literature to suggest that these relationships exist."  At a July 2011 VA examination, the Veteran reported that he injured his right knee in boot camp in 1968 and was put on light duty for a short time, and that he currently experiences sharp intermittent bilateral knee pain with flare-ups occurring every 3 to 4 months, which could last 4 to 5 days.  The July 2011 VA examiner-who had also examined the Veteran in August 2010-opined that "there is inadequate documentation to relate the patient's present bilateral knee condition to his military service."  As the examiner did not explain why the contemporaneous evidence from service, the September 1978 finding of a large right knee cyst and patella grating against the femur, the September 1978 finding of bilateral patella-femoral crepitance, and the July 2011 report of sharp intermittent bilateral knee pain with flare-ups is "inadequate documentation" to warrant a nexus to service, a new examination is warranted.  Saunders v. Wilkie,  -- Fed. Cir. --, 2017-1466 (April 3, 2018).

Regarding the aggravation prong of secondary service connection, the Board observes that the August 2010 VA examiner provided a negative nexus opinion as to whether the service-connected heel disorder caused or resulted in a bilateral knee condition; however, the examiner did not provide an opinion as to whether it aggravated the bilateral knee condition.  Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

With respect to the Veteran's back pain, remand is required to provide findings as to the functional impairment caused by the Veteran's back pain and to determine whether it resulted from service.  Remand is also required to determine whether his service-connected heel deformity aggravated his back disorder.

Regarding functional impairment caused by back pain, the Veteran reported in his March 1978 VA examination that he had injured his lower back in service in 1971 while lifting heavy things, and that he has a low backache.  At his September 1978 VA examination, the Veteran reported injuring his back in 1971 while lifting weights, which was followed by exacerbations, especially when lifting certain objects.  The September 1978 VA examiner diagnosed an old compression fracture of the L3 vertebra.  In an April 2003 private clinical record, the Veteran complained of low back pain that started in 1975.  In his November 2009 claim, the Veteran asserted that his physical therapist, Mr. Blondheim, had opined that his back disorder is related to his service-connected heel disability.  In a November 2009 VA treatment record, the Veteran complained of low back pain associated with bilateral foot pain.  At an August 2010 VA feet examination, the VA examiner found that "there is totally inadequate documentation to support a diagnosis of...low back conditions...which are secondary to his bilateral heel problem....This opinion is based upon the fact that there is no support in the medical literature to suggest that these relationships exist."  The Veteran subsequently reported that he had back surgery in June 2014.  In light of the documentation of a compression fracture and surgery, the Board finds that a new examination is warranted to provide an opinion on direct service connection.

Regarding the aggravation prong of secondary service connection, the Board observes that the August 2010 VA examiner provided a negative nexus opinion as to whether the service-connected heel disorder caused or resulted in a back condition; however, the examiner did not provide an opinion as to whether it aggravated the back condition.  Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his bilateral knee and back disorders, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bilateral knee and back disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After associating any pertinent, outstanding records, schedule the Veteran for an examination for his bilateral knee disorder.  The claims folder should be made available and reviewed by the examiner.  The examiner should not be the same examiner who examined the Veteran in August 2010 and July 2011.

In offering any opinion, the VA examiner should consider the following documents:

* The July 1972 Report of Medical History at separation from service wherein the Veteran reported "knee trouble-injury left knee-ski injury.  July 1972."

* The March 1978 VA examination, wherein the Veteran reported that he had twisted his right knee in 1971, and since then he has been noticing pain in his right knee almost all the time.  The March 1978 VA examiner diagnosed "right knee pain, nature to be determined," and found that x-rays of both knees were "Normal.  No bone and joint injury or disease.  No arthritis or deformity."

* The September 1978 orthopedic VA examination, wherein the Veteran reported some mild patellar pain in both knees.  The September 1978 VA examiner found a large popliteal cyst in the right knee with some patella-femoral crepitance and patella grating against the femur, and in the left knee some patella-femoral crepitance.

* The Veteran's November 2009 claim, wherein he asserted that his physical therapist, Mr. Blondheim, had opined that his bilateral knee disorder is related to his service-connected heel disability.

* A November 2009 VA treatment record, in which the Veteran complained of pain in bilateral knees, greater in the right knee.

* An August 2010 VA feet examination, wherein the VA examiner found that "there is totally inadequate documentation to support a diagnosis of...bilateral knee conditions...which are secondary to his bilateral heel problem....This opinion is based upon the fact that there is no support in the medical literature to suggest that these relationships exist."

* A July 2011 VA examination, in which the Veteran reported that he injured his right knee in boot camp in 1968 and was put on light duty for a short time, and that he currently experiences sharp intermittent bilateral knee pain with flare-ups occurring every 3 to 4 months, which could last 4 to 5 days.  The July 2011 VA examiner-who had also examined the Veteran in August 2010-opined that "there is inadequate documentation to relate the patient's present bilateral knee condition to his military service."

The VA examiner should:

a) provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral knee disability resulted from service;

b) provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral knee disability was caused by his service-connected Haglund's deformity, left and right calcaneus with Achilles tendinitis; and

c) provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral knee disability was aggravated beyond the natural progress of the disease by his service-connected Haglund's deformity, left and right calcaneus with Achilles tendinitis.

The VA clinician should give a reasoned explanation for all opinions provided.  If the clinician is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

3.  After associating any pertinent, outstanding records, schedule the Veteran for an examination for his back disorder.  The claims folder should be made available and reviewed by the examiner.  The examiner should not be the same examiner who examined the Veteran in August 2010 and July 2011.

In offering any opinion, the VA examiner should consider the following documents:

* The March 1978 VA examination, wherein the Veteran reported that he had injured his lower back in service in 1971 while lifting heavy things, and that he has a low backache.

* The September 1978 VA examination, in which the Veteran reported injuring his back in 1971 while lifting weights, which was followed by exacerbations, especially when lifting certain objects.  The September 1978 VA examiner diagnosed an old compression fracture of the L3 vertebra.

* The April 2003 private clinical record, wherein the Veteran complained of low back pain that started in 1975.

* The Veteran's November 2009 claim, in which he asserted that his physical therapist, Mr. Blondheim, had opined that his back disorder is related to his service-connected heel disability.

* A November 2009 VA treatment record, wherein the Veteran complained of low back pain associated with bilateral foot pain.

* The August 2010 VA feet examination, in which the VA examiner found that "there is totally inadequate documentation to support a diagnosis of...low back conditions...which are secondary to his bilateral heel problem....This opinion is based upon the fact that there is no support in the medical literature to suggest that these relationships exist."

* The Veteran's report of back surgery in June 2014.

The VA examiner should:

a) provide an opinion as to whether it is at least as likely as not that the Veteran's back disability resulted from service;

b) provide an opinion as to whether it is at least as likely as not that the Veteran's back disability was caused by his service-connected Haglund's deformity, left and right calcaneus with Achilles tendinitis; and

c) provide an opinion as to whether it is at least as likely as not that the Veteran's back disability was aggravated beyond the natural progress of the disease by his service-connected Haglund's deformity, left and right calcaneus with Achilles tendinitis.

The VA clinician should give a reasoned explanation for all opinions provided.  If the clinician is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


